 


114 HR 3333 IH: Federal Prison Work Incentive Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3333 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to restore the former system of good time allowances toward service of Federal prison terms, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Prison Work Incentive Act of 2015. 2.Restoration of former good time system (a)In generalPart III of title 18, United States Code, is amended by inserting after chapter 307 the following:

309Good Time Allowances

Sec.
4161. Computation generally.
4162. Industrial good time.
4163. Discharge.
4164. Forfeiture for offense.
4165. Restoration of forfeited commutation.
4161.Computation generally
(a)Each prisoner convicted of an offense against the United States and confined in a penal or correctional institution for a definite term other than for life, whose record of conduct shows that the prisoner has substantially observed all regulations promulgated by the Director of the Bureau of Prisons and has not been subjected to punishment, shall be entitled to a deduction from the term of his sentence imposed beginning with the day on which the sentence commences to run, and including time served in pretrial confinement, as follows: (1)5 days for each month of the sentence, if the sentence is not less than 6 months and not more than 1 year.
(2)6 days for each month of the sentence, if the sentence is more than 1 year and less than 3 years. (3)7 days for each month of the sentence, if the sentence is not less than 3 years and less than 5 years.
(4)8 days for each month of the sentence, if the sentence is not less than 5 years and less than 10 years. (5)10 days for each month of the sentence, if the sentence is 10 years of more.
(b)When 2 or more consecutive sentences are to be served, the aggregate of the several sentences shall be the basis upon which the deduction shall be computed. 4162.Industrial good time (a)A prisoner may, in the discretion of the Director of the Bureau of Prisons, be allowed a deduction from that prisoner’s sentence of not to exceed 3 days for each month of actual employment in an industry or camp for the first year or any part thereof, and not to exceed 5 days for each month of any succeeding year or part thereof.
(b)In the discretion of the Director of the Bureau of Prisons such allowance may also be made to a prisoner performing exceptionally meritorious service or performing duties of outstanding importance in connection with institutional operations. (c)Such allowance shall be in addition to commutation of time for good conduct, and under the same terms and conditions and without regard to length of sentence.
4163.DischargeExcept as otherwise provided by law a prisoner shall be released at the expiration of the term of sentence less the time deducted for good conduct. A certificate of such deduction shall be entered on the commitment by the Warden or keeper. If such release date falls upon a Saturday, a Sunday, or on a Monday which is a legal holiday at the place of confinement, the prisoner may be released at the discretion of the warden or keeper on the preceding Friday. If such release date falls on a holiday which falls other than on a Saturday, Sunday, or Monday, the prisoner may be released at the discretion of the warden or keeper on the day preceding the holiday. 4164.Forfeiture for offenseIf during the term of imprisonment a prisoner commits any offense or violates the regulations promulgated by the Director of the Bureau of Prisons, all or any part of his earned good time may be forfeited.
4165.Restoration of forfeited commutationThe Director of the Bureau of Prisons shall by regulation provide for the criteria for and means of restoration of any forfeited or lost good time or portion.. (b)Clerical amendmentThe table of chapters for part III of title 18, United States Code, is amended by striking the item relating to chapter 309 and inserting the following:


309.Good time allowances4161.
(c)Conforming repeal and cross reference changeSection 3624 of title 18, United States Code, is amended— (1)by striking subsection (b); and
(2)in subsection (a), by striking subsection (b) and inserting chapter 309. (d)Application of amendmentsThis Act and the amendments made by this Act shall apply with respect to—
(1)all prisoners, other than those to whom the former system of the former chapter 309 of title 18 applies, as of the date of the enactment of this Act; and (2)all periods of imprisonment of the prisoners to whom it applies that occur after the date of that enactment. 
 
